Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of manslaughter in the first degree (Penal Law § 125.20 [1]). Contrary to the contention of defendant, Supreme Court’s questions to him during the plea colloquy concerning the waiver of the right to appeal and defendant’s responses thereto establish that defendant understood and knowingly, voluntarily and intelligently waived the right to appeal (see People v Brown [Sean], 41 AD3d 1234 [2007], lv denied 9 NY3d 873 [2007]; People v Wilson, 38 AD3d 1348 [2007], lv denied 9 NY3d 927 [2007]). The court was “not required to engage in any particular litany” in order to obtain a valid waiver of the right to appeal (People v Moissett, 76 NY2d 909, 910 [1990]), which encompasses defendant’s challenge to the severity of the sentence (see People v Lococo, 92 NY2d 825, 827 [1998]). Present—Hurlbutt, J.P., Smith, Centra, Green and Gorski, JJ.